Title: From George Washington to James Gildart, 5 June 1764
From: Washington, George
To: Gildart, James



Sir,
Mount Vernon 5th June 1764.

In the Industry Captn Lowes I shipd you Eight Hhds of Tobacco which I flatter myself you will sell to the best advantage—When the Ship Sailed I was prevented writing to you by some means or other and no oppertunity hath since offered (from these parts) to advise you of it ’till now, however no bad consequences can possibly attend it as I did not purpose to Insure any thing on the Tobacco—The Sales of this Tobacco you will please to carry to my credit, and send me by return of the Industry, or some other Ship bound to this River (Potomack.)
Two Elbow—& Ten common sitting Chairs for an Entertaining Room—to be large neat and fashionable, and not to

exceed 25/ apiece—Note—If Marine (or handsome stuff) bottoms can be had for this price, please to order it of a proper colour. Five dozn of the very best and largest Broad Hoes—& Two Casks of best bottled Ale packed in Shavings
The Chairs, I hope you will be so good as to them to be carefully packed, for without it they generally meet with very great abuse. I am Sir Yr Most Hble Servt

Go: Washington

